  Case 1:18-cv-01259-RGA Document 42 Filed 08/14/19 Page 1 of 4 PageID #: 497



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 ELECTION SYSTEMS & SOFTWARE, LLC,

                             Plaintiff,
                                                         C.A. No . 18-01259-RGA
           V.
                                                         JURY TRIAL DEMANDED
 SMARTMATIC USA CORP,

                             Defendant.

                 JOINT STIPULATION A N D ~ ORDER TO STAY
                    PENDING INTER PARTES REVIEW PROCEEDINGS

           Plaintiff Election Systems & Software, LLC ("ES&S") and Defendant Smartmatic USA

Corp ("Smartmatic") hereby stipulate and request that the Court stay this action in its entirety

pending the completion of the instituted inter partes reviews of U.S . Patent Nos. 7,753,273 ("the

'273 patent") and 8,096,471 ("the '471 patent"):

       WHEREAS, the above-captioned action involves allegations of patent infringement by

ES&S against Smartmatic involving the '273 patent and the '471 patent;

       WHEREAS, Smartmatic filed a petition for inter partes review of the '273 patent on

January 4, 2019, challenging the patentability of all 19 claims of the '273 patent (IPR2019-

00527);

       WHEREAS , Smartmatic filed a petition for inter partes review of the '471 patent on

January 7, 2019, challenging the patentability of all 20 claims of the '4 71 patent (IPR2019-

00531 );

           WHEREAS , on August 8, 2019 and July 22, 2019, respectively, the Patent Trial and

Appeal Board ("PT AB") instituted an inter partes review on all challenged claims and all

grounds set forth in the two petitions related to '273 and '471 patents;
.,     Case 1:18-cv-01259-RGA Document 42 Filed 08/14/19 Page 2 of 4 PageID #: 498



            WHEREAS, the parties have met and conferred and agree that a stay of this case until the

     PTAB issues a Final Written Decision in both of the above referenced IPR proceedings is in the

     best interest of the parties and promotes judicial economy because discovery is in its early stages,

     and because staying this case pending the PT AB' s review would simplify the issues for trial and

     would not cause either party to suffer undue prejudice;

            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

     the parties, subject to the approval of the Court, that:

            a) The above-captioned case is stayed until such time as the PT AB has issued a Final

     Written Decision in both of the two IPR proceedings identified above;

            b) All dates and deadlines currently scheduled in the above-captioned case are vacated;

     and;

            c) The parties shall file a joint status report, with their respective proposals as to how this

     case should proceed, within 30 days after a Final Written Decision is issued in both of the two

     IPR proceedings identified above.
'   .   Case 1:18-cv-01259-RGA Document 42 Filed 08/14/19 Page 3 of 4 PageID #: 499



        Dated: August 13, 2019                           Respectfully Submitted,


        ROGOWSKI LAW LLC                                 DLA PIPER LLP (US)

        Isl Patricia S. Rogowski                         Isl Denise S. Kraft
        Patricia Smink Rogowski (DE Bar No. 2632)        Denise S. Kraft (DE Bar No. 2778)
        501 Silverside Road, Suite 11                    Brian A. Biggs (DE Bar No. 5591)
        Silverside Carr Executive Center                 Erin E. Larson (DE Bar No. 6616)
        Wilmington, DE 19809                             1201 North Market Street, Suite 2100
        Telephone: (302) 893-0048                        Wilmington, DE 19801-1147
        pat@rogowskilaw.com                              Telephone: 302.468.5700
                                                         Facsimile: 302.394.2341
        Attorney for Plaintiff,                          denise. kraft@dlap iper. com
        Election Systems & Software, LLC                 brian. biggs@dlapiper.com
                                                         erin. larson@dlapiper.com

                                                         Attorneys for Defendant,
                                                         Smartmatic USA Corp




             IT IS SO ORDERED this __1-'--
                                      '-t _     day of   Au~u~            , 2019.


                                                         ~lk/J#!:C.
                                                              United States District Judge
...    Case 1:18-cv-01259-RGA Document 42 Filed 08/14/19 Page 4 of 4 PageID #: 500



                                        CERTIFICATE OF SERVICE

            I, Denise S. Kraft, hereby certify that on this 13th day of August, 2019, the attached JOINT

      STIPULATION AND [PROPOSED] ORDER TO STAY PENDING INTER PARTES

      REVIEW PROCEEDINGS was served upon the following counsel ofrecord via e-mail:



            Patricia Smink Rogowski
            ROGOWSKI LAW LLC
            501 Silverside Road, Suite 11
            Silverside Carr Executive Center
            Wilmington, DE 19809
            pat@rogowskilaw.com

            Robert M. Evans, Jr.
            Michael J. Hartley
            Kyle G. Gattuso
            Micah T. Uptegrove
            STINSON LEONARD STREET LLP
            770 Forsyth Boulevard, Suite 1100
            St. Louis, MO 63105-1821
            robert.evans@stinson.com
            michael. hartley@stinson.com
            kyle.gottuso@stinson.com
            micah. uptegrove@stinson.com


                                                  Isl Denise S. Kraft
                                                  Denise S. Kraft (DE Bar No. 2778)
